Name: Council Regulation (EEC) No 2236/78 of 25 September 1978 concerning the conclusion of the Agreements on the accession of the Republic of Cape Verde, Papua New Guinea and the Democratic Republic of Sao Tome and Principe to the LomÃ © Convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 9 . 78 Official Journal of the European Communities No L 271/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2236/78 of 25 September 1978 concerning the conclusion of the Agreements on the accession of the Republic of Cape Verde, Papua New Guinea and the Democratic Republic of Sao Tome and Principe to the Lome Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Republic of Sao Tome and Principe to the Convention, and the Final Act and declarations annexed thereto, are hereby approved on behalf of the European Economic Community. The texts referred to in the first paragraph are annexed to this Regulation. Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Com ­ mission, Having regard to the opinion of the European Parlia ­ ment ( 1), Whereas three Agreements on the accession of the Republic of Cape Verde, Papua New Guinea and the Democratic Republic of Sao Tome and Principe to the ACP-EEC Convention of Lome (2), hereinafter referred to as the 'Convention', and a Final Act were signed in Brussels on 28 March 1977 by these States and the European Economic Community ; Whereas these Agreements should be concluded, Article 2 The President of the Council, as regards the Com ­ munity, shall deposit the act of notification of the ap ­ proval of the Agreements, in accordance with Article 3 (2 ) of the Agreement on the accession of Papua New Guinea, and with Article 4 (2 ) of the Agreements on the accession of the Republic of Cape Verde and the Demo ­ cratic Republic of Sao Tome and Principe ( 3 ). Article 3 Save where otherwise provided, any mention of the ACP States in the acts of the Institutions of the Com ­ munity shall also refer to the Republic of Cape Verde, Papua New Guinea and the Democratic Republic of Sao Tome and Principe. HAS ADOPTED THIS REGULATION: Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Article 1 The Agreements on the accession of the Republic of Cape Verde, Papua New Guinea and the Democratic (*) OJ No C 85 , 10 . 4 . 1978 , p . 48 . (2 ) OJ No L 25 , 30 . 1 . 1976 , p . 2 . (3 ) The date of entry into force of the Agreements will be pub ­ lished in the Official Journal of the European Communities by the General Secretariat of the Council . 27. 9 . 78No L 271/2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1978 . For the Council The President J. ERTL